DETAILED ACTION

1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 04/06/2021. Claims 1-14 are pending for examination. Claim 1 is currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The rejection of claims 1-14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of Applicant’s amendments to claim 1.


Claim Rejections - 35 USC § 103
5.	Claims 1-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Kadokura et al. (US 6,159,602 A), in view of Nishimura et al. (US 6,582,763 B1).
	As to claim 1, Kadokura teaches a conductive paint for electro-deposition painting (see col. 2, lines 7-17), the paint comprising non-oxide ceramic particles, wherein the non-oxide ceramic particles comprise at least one type of JxQy-form particles, where J and Q are elements selected from the group consisting of transition 
Kadokura teaches that the fine powder is formed of a plurality of materials, including at least one metal oxide (see col. 3, lines 29-36), but fails to explicitly disclose an oxide layer provided on a surface of the non-oxide ceramic particles. 
However, Nishimura, teaches oxide coated fine metal particles including fine core metal particles that are covered with a coating layer including an oxygen-containing compound of a dissimilar element (see col. 2, line 40 to col. 3, line 22; see also col. 5, lines 22-65 FIG. 1: 14 is oxide coating, 12 is a core metal particle).
Therefore, in view of the teaching of Nishimura, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive paint taught by Kadokura by incorporating the oxide layer on a surface of the core particles as taught by Nishimura to arrive at the claimed invention because Kadokura suggests coating a surface of multiphase core particles with an oxide compound at a thickness of 1/200 to 1/10 of the particle size and teaches including non-oxide ceramic powders in the paint (see Kadokura col. 3, lines 40-54 and col. 4, lines 9-17). Nishimura clearly teaches an oxide coating layer having a nearly uniform thickness within the range of 1-10 nm covering the surface of a fine core metal composite particle (see Nishimura col. 5, lines 23-66 and col. 7, lines 34-53). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed oxide layer for the claimed conductive paint with a reasonable expectation of success for providing rugged coated fine particles coated with an oxide of a dissimilar metal, useful in applications such as electrode materials that require high strength and good 
	As to claims 2-3, Kadokura and Nishimura teach the conductive paint of claim 1, wherein the non-oxide ceramic particles comprise at least one of SiC, TiC and Si3N4 particles (see ); paint of claim 1, further comprising oxide ceramic particles (see Kadokura col. 4, lines 9-14).
	As to claim 4, Kadokura and Nishimura teach the conductive paint of claim 1, wherein a thickness of the oxide layer ranges from 0.1 to 50 nm (see Kadokura col. 3, lines 50-60; Nishimura col. 3, lines 38-40).
As to claim 5, Kadokura and Nishimura teach the conductive paint of claim 1, wherein a diameter of the non-oxide ceramic particles ranges from 100 to 10,000 nm (see Kadokura col. 3, lines 54-60: 0.01-5 µm = 10-5,000 nm; see Nishimura col. 3, lines 38-40: core particles have an average size of 0.01 to 1 µm = 10 to 1,000 nm). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claims 6-7, Kadokura and Nishimura teach the conductive paint of claim 1, further comprising a resin and deionized water (see Kadokura col. 2, lines 2-13; col. 3, lines 1-15; and Examples 1-3: “desalted water” for dilution corresponds to “deionized water”); paint of claim 6, wherein the resin comprises at least one of epoxy, acrylic and urethane resins (see Kadokura col. 2, lines 64-67).
As to claims 8-9 & 11, Kadokura and Nishimura teach the conductive paint of claims 7-8 & 3, but fail to explicitly disclose the percent of each component recited in 
As to claim 10, Kadokura and Nishimura teach the conductive paint of claim 1, but fail to explicitly disclose that the pH of the conductive paint ranges from 5.5 to 6.5.
However, given that the composition of Kadokura and Nishimura comprises all of the claimed components (note that no proportions are recited in claim 1), a person having ordinary skill in the art would reasonably expect the conductive paint composition of the prior art to have the claimed pH because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established."
As to claims 12-13, Kadokura and Nishimura teach the conductive paint of claim 1, further comprising a pigment used for implementation of color (see Kadokura col. 3, lines 16-19: the electrodeposition paint may be colored by adding a conventionally known pigment); paint of claim 1, further comprising a dispersant used 
As to claim 14, Kadokura and Nishimura teach the conductive paint of claim 6 dispersed in water, as described above. It is noted that one of ordinary skill in the art could set the ratio between the conductive paint and deionized water to ranges that prepare a conductive paint having a conductivity of 800-2300 µS/cm based on routine experimentation and the disclosures of Kadokura and Nishimura to arrive satisfy the features in claim 14.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.


Response to Arguments
6.	Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the Remarks that, even if Kadokura discloses that a ceramic powder, in addition to the multiphase fine powder including at least one metal oxide, may be added to the electrodeposition paint; and Nishimura discloses oxide layer coated on fine metal particles, it would not be obvious to derive a conductive paint for electro-deposition painting, the paint comprising non-oxide ceramic particles each configured such that an oxide layer is provided on a surface thereof. 
However, Kadokura clearly teaches that “the particles may be coated with a coating layer” and gives examples of metal oxide particles coated with another metal 
Applicant then argues that, with the specific structural features of the present invention, the claimed invention provides a physically and chemically stable conductive paint composition and resolves the problems of conventional conductive paints using a metal filler which are very expensive, difficult to manufacture, store and process, and difficult to apply to a mass production process, such as an electrodeposition painting process or an electrostatic painting process.
However, these are conclusory statements not supported by factual evidence. See MPEP 2145 I & II. Further, the limitation “for electro-deposition painting” is in the preamble of claim 1 and merely recites the purpose or intended use of the composition. See MPEP 2111.02 on Effect of Preamble: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. For at least the reasons described above, the claim rejections are maintained.
7.	In the hope of expediting prosecution, it is suggested that the limitations of claim 6, “further comprising a resin and deionized water” be incorporated into base claim 1 to actually recite elements required in a paint composition, as opposed to any composition that is conductive and contains a plurality of oxide-coated particles of the type defined in claim 1. As noted above, “for electro-deposition painting” is not interpreted as giving any distinct definition to a “paint”. 
It is also noted that claim 1 does not define whether “an oxide layer” in claim 1 includes a metal oxide layer/coating and/or is a non-metal oxide material, such as one formed by an oxidation process. During an extensive additional search, metal oxide coated non-oxide ceramic particles (e.g. silicon carbide and silicon nitride) were commonly described in references available as prior art. See, for example, para. 0030 of Espallargas et al. (US 2015/0307980 A1) and para. 0019, 0034-0035, 0039 of George et al. (US 2004/0121073 A1). 


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 28, 2021